Title: Horatio G. Spafford to Thomas Jefferson, 18 February 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Hond & Esteemed Friend— Albany, 2 Mo. 18, 1815.
          Having sent thee my little pamphlet on Wheel-Carriages, & being anxious to have the principles of my invention fairly tested, I now send thee a Certificate of a single Right to use my improvement. The Certificate is the first I have filled; & I have pleasure in presenting it to the Man, who, of all others, I deem the best qualified to understand the principles of my Patent, & whose favorable opinion would best recommend it to public attention. I hope thou wilt immediately put it to actual use. Thy mind will instantly determine the degree of utility, which this application promises; but most men can only conceive it by mechanical demonstration. To afford opportunity for that, I have widely distributed my pamphlet; & I shall send some few Certificates to distinguished characters, & some of my Correspondents in several States.
          I shall wait with some impatience to hear from thee, & remain, with great esteem & respect, thy friend,
          Horatio Gates Spafford.
         